Exhibit 10.93

MONEYGRAM INTERNATIONAL, INC.

2005 OMNIBUS INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT

AWARD AGREEMENT

(FOR PARTICIPANTS IN FRANCE)

This PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made
by and between MoneyGram International, Inc., a Delaware corporation (the
“Company”), and                         (the “Participant”). The grant date of
this award is                     (the “Grant Date”).

1. Award.

The Company hereby grants to the Participant a Restricted Stock Unit (a “Unit”)
award covering                     shares (the “Shares”) of Common Stock, $.01
par value per share, of the Company according to the terms and conditions as
provided in this Agreement, the 2005 Omnibus Incentive Plan for Grantees in
France (the “French Sub-Plan”), and in the Company’s 2005 Omnibus Incentive Plan
(the “U.S. Plan”) (collectively, the “Plan”). Each Unit represents the right to
receive one Share, subject to the vesting requirements of this Agreement and the
terms of the Plan. The Units are granted under Section 6(c) and 6(d) of the U.S.
Plan. A copy of the U.S. Plan and the French Sub-Plan shall be provided to each
Participant. Each capitalized term used but not defined in this Agreement shall
have the meaning assigned to that term in the Plan.

The Units granted under this Agreement to “covered employees” (within the
meaning of Code Section 162(m) of the United States Internal Revenue Code of
1986, as amended (the “Code”) and the regulations promulgated thereunder) are
intended to qualify as “qualified performance-based compensation” as described
in Code Section 162(m)(4)(C) (“Qualified Performance-Based Compensation”).

The Units are intended to qualify for the favorable tax and social security
regime in France under Section L. 225-197 to L. 225-197-6 of the French
Commercial Code, as amended. Certain events may affect the status of the Units
as French-qualified Restricted Stock Units and the French-qualified Restricted
Stock Units may be disqualified in the future. The Company does not make any
undertaking or representation to maintain the qualified status of the Units. If
the Units no longer qualify as French-qualified Restricted Stock Units, the
favorable tax and social security treatment will not apply and the Participant
will be required to pay any applicable income tax and social security
contributions resulting from the Units.



--------------------------------------------------------------------------------

2. Vesting.

(a) The Units granted under this Agreement shall vest and become payable in
Shares (i) as long as the Participant remains continuously employed by the
Company or a Subsidiary from the Grant Date through (1) the last day of the
performance period specified in the attached Schedule A (the “Performance
Period”) or (2) if later, on the second anniversary of the Grant Date, or such
other minimum period as required for the vesting period applicable to
French-qualified Restricted Stock Units under Section L. 225-197-1 of the French
Commercial Code, as amended, or relevant Section of the French Tax Code or the
French Social Security code, as amended, and (ii) to the extent the performance
goals applicable to the Performance Period specified in the attached Schedule A
(the “Performance Goals”) are attained, as determined accordance with
Section 2(b) below, unless otherwise provided in this Agreement. Except in the
event of a Participant’s death, to benefit from the favorable tax and social
security regime, no vesting shall occur prior to the second anniversary of the
Grant Date, or such other minimum period as required for the vesting period
applicable to French-qualified Restricted Stock Units under Section L. 225-197-1
of the French Commercial Code, as amended, or relevant Section of the French Tax
Code or the French Social Security Code, as amended.

(b) As soon as reasonably practicable after the completion of the Performance
Period, the Committee shall determine the actual level of attainment of the
Performance Goals; provided, however, that in the case of Units intended to
constitute Qualified Performance-Based Compensation, the determination of the
level of attainment of Performance Goals shall be certified in writing in
accordance with the requirements of Code Section 162(m) by the Committee, which
shall be comprised of “outside directors” within the meaning of Code
Section 162(m). On the basis of the determination or certified level of
attainment of the Performance Goal, the number of Units that are eligible to
vest shall be calculated. In the case of Units that are intended to constitute
Qualified Performance-Based Compensation, the Committee may not increase the
number of Units that may be eligible to vest to a number that is greater than
the number of Units determined in accordance with the foregoing sentence, but it
retains the sole discretion to reduce the number of Units that would otherwise
be eligible to vest based on the attainment level of the Performance Goals. For
Units that are intended to constitute Qualified Performance-Based Compensation,
the Performance Goal may not be adjusted except as specified in the attached
Schedule A in accordance with the requirements of Code Section 162(m). For Units
that are not intended to constitute Qualified Performance-Based Compensation,
the Committee may make such adjustment to the Performance Goal as the Committee
in its sole discretion deems appropriate.

(c) The Participant shall have no rights to the Shares until the Units have
vested and the restrictions on the sale or transfer of Shares set forth in
Section 4 below are met. Prior to settlement, the Units represent an unfunded
and unsecured obligation of the Company.

(d) For purposes of this Agreement, “Subsidiary” shall mean any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code, including the Company’s French Subsidiaries as that term is defined in
the French Sub-Plan.

 

2



--------------------------------------------------------------------------------

3. Settlement of RSUs. As soon as practicable after the date the Units vest in
accordance with Section 2 above (or, if sooner, Section 6 below), but in any
event, no later than March 15 of the calendar year following the calendar year
of vesting, the Units shall be settled solely in whole shares.

4. Restrictions on Sale or Transfer of Shares

(a) Unless otherwise provided herein, the Participant may not sell or otherwise
transfer the Shares issued to him or her at vesting of the Units prior to the
second anniversary of the respective vesting date, or such other period as is
required to comply with the minimum mandatory holding period applicable to
French-qualified Restricted Stock Units to benefit from the special tax and
social security regime.

(b) To the extent that the Shares paid at vesting qualify for favorable tax and
social security treatment and the holding period described in Section 4(a) has
been met, the Participant understands and agrees that the Shares may not be sold
during certain Closed Periods, as long as and to the extent applicable to the
Company under French law and as interpreted by the French administrative
guidelines. These Closed Periods are (i) ten (10) quotation days preceding and
following the disclosure to the public of the consolidated financial statements
or the annual statements of the Company, and (ii) any period during which the
corporate management of the Company (involved in the governance of the Company,
such as the Board, Committee, etc.) possesses confidential information which
could, if disclosed to the public, significantly impact the trading price of the
Company’s Shares, until ten (10) quotation days after the day such information
is disclosed to the public.

(c) If the Participant’s employment with the Company or any of its Subsidiaries
terminates due to death and Disability, his or her heirs are not required to
comply with the restrictions set forth in Section 4(a) and 4(b) hereof,
respectively.

5. Restrictions on Transfer of Units.

(a) Except as otherwise provided by the Plan or by the Committee, the Units
shall not be transferable other than by will or by the laws of descent and
distribution. The Units may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Units shall be void and unenforceable against the Company or any
Subsidiaries.

(b) None of the Shares acquired pursuant to the Unit shall be assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of or encumbered, whether voluntarily or by operation of law, unless such
transfer is in compliance with all applicable securities laws (including,
without limitation, the United States Securities Act of 1933, as amended).

6. Effect of Involuntary Termination Following Change in Control.
Notwithstanding the vesting provisions contained in Section 2 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change in Control (as defined below), the following provisions shall apply:

 

3



--------------------------------------------------------------------------------

(a) Notwithstanding the other provisions of this Section 6, if the Units are
assumed or otherwise replaced in connection with a Change in Control and the
Participant’s employment is terminated by the Company or any of its Subsidiaries
without Cause (as defined in Section 6(c) below) or the Participant terminates
his or her employment for “Good Reason” (as such term is defined below) or is
terminated by his or her employer for the reasons set forth in Section 6(b)
below in each case within 12 months following the occurrence of such Change in
Control, then the Units will immediately vest with respect to a number of Units
that is the greater of (i) the Target Number of Units specified in the attached
Schedule A and (ii) the number of Units determined based on the actual level of
attainment of the Performance Goal as of the date of the Change in Control,
provided, however, no vesting shall occur prior to the second anniversary of the
Grant Date, or such other minimum period applicable to French-qualified
Restricted Stock Units under Section L. 225-197-1 of the French Commercial Code
as amended, or relevant Section of the French Tax Code or French Social Security
Code, as amended. In addition, notwithstanding any accelerated vesting upon a
Change in Control as set forth in this Section, the Shares issued upon vesting
shall nevertheless be subject to the minimum mandatory holding periods set forth
in Section 4 above. Should the Company decide to accelerate vesting prior to the
second anniversary of the Grant Date, or such other minimum period as required
for the vesting period applicable to French-qualified Restricted Stock Units
under Section L. 225-197-1 of the French Commercial Code, as amended, or
relevant Section of the French Tax Code or the French Social Security Code, as
amended, and/or to lift the minimum mandatory holding period applicable to
French-qualified Restricted Stock Units is met, the Units shall no longer
benefit from the favorable tax and social security regime.

(b) “Good Reason” for purposes of this Agreement shall mean following a Change
in Control: (A) a material reduction in the Participant’s position or
responsibilities from the Participant’s position or responsibilities in effect
immediately prior to such Change in Control, excluding for this purpose an
isolated, insubstantial or inadvertent action not taken in bad faith; (B) a
material reduction in the Participant’s base salary or target bonus opportunity,
if any, as in effect immediately prior to such Change in Control, except in
connection with an across-the-board reduction of not more than 10% applicable to
similarly situated employees of the Company and its Subsidiaries, or (C) the
reassignment, without the Participant’s consent, of the Participant’s place of
work to a location more than 50 miles from the Participant’s place of work
immediately prior to the Change in Control; provided that none of the events
described in clauses (A), (B) and (C) shall constitute Good Reason hereunder
unless (x) the Participant shall have given written notice to the Company of the
Participant’s intent to terminate his employment with Good Reason within sixty
(60) days following the occurrence of any such event and (y) the Company shall
have failed to remedy such event within thirty (30) days of the Company’s
receipt of such notice.

(c) For purposes of this Agreement, notwithstanding the definition of Change in
Control in any other agreement or plan that may be applicable to the
Participant, “Change in Control” shall mean (i) a sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of the Company’s assets, (ii) the transfer of more
than 50% of the outstanding securities of the Company, calculated on a
fully-diluted basis, to an entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), or (iii) the merger,
consolidation reorganization, recapitalization or share exchange of the Company
with another entity, in each case in clauses (ii) and (iii) above under

 

4



--------------------------------------------------------------------------------

circumstances in which the holders of the voting power of the outstanding
securities of the Company, as the case may be, immediately prior to such
transaction, together with such holders’ affiliates and related parties, hold
less than 50% in voting power of the outstanding securities of the Company or
the surviving entity or resulting entity, as the case may be, immediately
following such transaction; provided, however, that the issuance of securities
by the Company shall not, in any event, constitute a Change in Control, and for
the avoidance of doubt a sale or other transfer or series of transfers of all or
any portion of the securities of the Company held by the Investors and their
affiliates and related parties shall not constitute a Change in Control unless
such sale or transfer or series of transfers results in a entity or group (as
defined in the Exchange Act) other than the Investors and their affiliates and
related parties holding more than 50% in voting power of the outstanding
securities of the Company.

For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).

(d) For purposes of this Agreement, “Cause” shall mean (A) the Participant’s
willful refusal to carry out, in all material respects, the reasonable and
lawful directions of the person or persons to whom the Participant reports or
the Board that are within the Participant’s control and consistent with the
Participant’s status with the Company or its Subsidiary and his or her duties
and responsibilities hereunder (except for a failure that is attributable to the
Participant’s illness, injury or Disability) for a period of 10 days following
written notice by the Company or its Subsidiary to the Participant of such
failure, (B) fraud or material dishonesty in the performance of the
Participant’s duties hereunder, (C) an act or acts on the Participant’s part
constituting (x) a felony under the laws of the United States or any state
thereof or similar act under foreign law for the non-U.S. Participants, (y) a
misdemeanor involving moral turpitude or (z) a material violation of the
securities laws of the United States or any state thereof or similar act under
foreign law for the non-U.S. Participants, (D) an indictment of the Participant
for a felony under the laws of the United States or any state thereof or similar
act under foreign law for the non-U.S. Participants, (E) the Participant’s
willful misconduct or gross negligence in connection with the Participant’s
duties which could reasonably be expected to be injurious in any material
respect to the financial condition or business reputation of the Company as
determined in good faith by the Board, (F) the Participant’s material breach of
the Company’s Code of Ethics, Always Honest policy or any other code of conduct
in effect from time to time to the extent applicable to the Participant, and
which breach could reasonably be expected to have a material adverse effect on
the Company as determined in good faith by the Board, (G) the Participant’s
breach of the Employee Trade Secret, Confidential Information and
Post-Employment Restriction Agreement (the “Post-Employment Restriction
Agreement”) which breach has an adverse effect on the Company or its
Subsidiaries, or (H) an equivalent act as shall constitute “Cause” under the
terms of any employment agreement or employment law applicable to the
Participant.

 

5



--------------------------------------------------------------------------------

7. Effect of Termination of Employment. Except as provided in this Section 7 and
in Section 6 above or as otherwise may be determined by the Board, if the
Participant ceases to be an employee of the Company or any of its Subsidiaries,
the following actions shall occur:

(a) Termination for Cause; Resignation. Except in the event of termination due
to death, if the Participant’s employment with the Company or any of its
Subsidiaries is terminated for Cause (as defined below) or the Participant
resigns for any reason, including as a result of the Participant’s retirement,
any Units that are not vested as of the date of the Participant’s termination of
employment shall be immediately forfeited.

(b) Involuntary Termination/Disability Prior to Mid-Performance Period. Except
in the event of termination due to death, if the Participant’s employment with
the Company or any of its Subsidiaries is terminated without Cause or is
terminated due to Disability (as defined below) prior to the completion of 50%
of the Performance Period, the Units that are not vested as of the date of the
Participant’s termination of employment shall immediately be forfeited.

(c) Involuntary Termination/Disability Following Mid-Performance Period. If the
Participant’s employment with the Company or any of its Subsidiaries is
terminated without Cause or due to Disability after the completion of 50% of the
Performance Period, the Units that are not vested as of the date of the
Participant’s termination of employment shall vest with respect to a number of
Units equal to the product of (x) the number of Units that would eligible for
vesting based on the actual level attainment of the Performance Goal with
respect to the entire Performance Period, multiplied by (y) a fraction, the
numerator of which is the number of days the Participant was employed during the
Performance Period as of the date of the employment termination and the
denominator of which is the number of days contained in the Performance Period,
provided, however, except in the event of termination due to death or
Disability, no vesting shall occur prior to the second anniversary of the Grant
Date, or such other minimum period applicable to French-qualified Restricted
Stock Units under Section L. 225-197-1 of the French Commercial Code as amended,
or relevant Section of the French Tax Code or French Social Security Code, as
amended. In addition, notwithstanding any accelerated vesting upon termination
of employment as set forth in this Section, except in the event of termination
due to death or Disability, the Shares issued upon vesting shall nevertheless be
subject to the minimum mandatory holding periods set forth in Section 4 above.
Except in the event of death or Disability, should the Company decide to
accelerate vesting as a result of termination of the employment of the
Participant prior to the second anniversary of the Grant Date, or such other
minimum period as required for the vesting period applicable to French-qualified
Restricted Stock Units under Section L. 225-197-1 of the French Commercial Code,
as amended, or relevant Section of the French Tax Code or the French Social
Security Code, as amended, and/or to lift the minimum mandatory holding period
applicable to French-qualified Restricted Stock Units is met, the Units shall no
longer benefit from the favorable tax and social security regime.

(d) Death. If the Participant’s employment with the Company or any of its
Subsidiaries is terminated due to death, any portion of the Units that has not
vested on the date of the Participant’s termination of employment shall become
immediately transferable to the Participant’s heirs on the date of death in
keeping with Section III.3 of the French Plan. The Participant’s heirs may
request the issuance of the Shares equal to the Target Number of Shares

 

6



--------------------------------------------------------------------------------

(whether or not vested as of the date of death) within six months following the
Participant’s date of death. If the Participant’s heirs do not request issuance
of the Shares within six months following the Participant’s date of death, the
Units shall be forfeited. If applicable French law and regulations applicable to
French-qualified Restricted Stock Units require that the Units vest differently
than set forth above in the event of the Participant’s death, the Units shall
vest in accordance with such French law and regulations.

(e) For purposes of this Agreement, “Disability” shall mean that the Participant
has suffered a Disability as that term is defined in the French Sub-Plan and is
also physically or mentally incapacitated and is therefore unable for a period
of six (6) consecutive months or for an aggregate of nine (9) months in any
twenty-four (24) consecutive month period to perform his or her duties. Any
question as to the existence of the Disability of the Participant for purposes
of this Agreement shall be determined in writing by a qualified independent
physician selected by the Company. The determination of Disability made in
writing to the Company and the Participant shall be final and conclusive for all
purposes of the Agreement.

8. Forfeiture and Repayment Provisions.

(a) Failure to properly execute the Agreement (and each other document required
to be executed by the Participant in connection with the Participant’s receipt
of the Units) in a timely manner following the Grant Date may result in the
forfeiture of the Units, as determined in the sole discretion of the Company.

(b) The right to vest in the Units shall be conditional upon the fact that the
Participant has read and understood the forfeiture and repayment provisions set
forth in this Section 8, that the Participant has not engaged in any misconduct
or acts contrary to the Company as described below, and that the Participant has
no intent to leave employment with the Company or any of its Subsidiaries for
the purpose of engaging in any activity or providing any services which are
contrary to the spirit and intent of the Post-Employment Restriction Agreement.

(c) The Company is authorized to suspend or terminate this Unit prior to or
after termination of employment if the Participant engages in any conduct agreed
to be avoided pursuant to the Post-Employment Restriction Agreement. If, at any
time during the applicable restriction period described in the Post-Employment
Restriction Agreement, the Participant engages in any conduct agreed to be
avoided pursuant to the Post-Employment Restriction Agreement, then any gain
(without regard to tax effects) realized by the Participant from the vesting of
the Units, in whole or in part, shall be paid by the Participant to the Company.
The Participant consents to the deduction from any amounts the Company or any of
its Subsidiaries owes to the Participant to the extent of the amounts the
Participant owes the Company hereunder.

(d) Misconduct.

(i) The Company is authorized to suspend or terminate this Unit prior to or
after termination of employment if the Company reasonably determines that during
the Participant’s employment with the Company or any of its Subsidiaries:

 

7



--------------------------------------------------------------------------------

(1) The Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Always Honest
compliance program or similar program of the Company; or

(2) The Participant was aware of and failed to report, as required by any code
of ethics of the Company applicable to the Participant or by the Always Honest
compliance program or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Always Honest
compliance program or similar program of the Company.

(ii) If, at any time after the Participant vests in the Units, in whole or in
part, the Company reasonably determines that the provisions of Section 9(c)
applies to the Participant, then any gain (without regard to tax effects)
realized by the Participant from such vesting shall be paid by the Participant
to the Company. The Participant consents to the deduction from any amounts the
Company or any of its Subsidiaries owes to the Participant to the extent of the
amounts the Participant owes the Company under this Section 8.

9. Miscellaneous.

(a) Issuance of Shares. Upon any vesting of the Units, and subject to the
payment of any Tax-Related Items (as defined under Section 9(d) below), the
Company shall issue the Shares in book entry form at the times specified in
Section 3 above. The Shares acquired shall be registered in the name of the
Participant, the Participant’s transferee and subject to the restrictions on the
sale or transfer of Shares set forth in Section 4 above. If the Participant dies
and the Participant’s heirs step forward in the time allotted in Section 7(d)
above, the Shares acquired shall be registered in the name of the person
entitled to receive the Shares in accordance with the Plan.

(b) Rights as Shareholder. Units are not actual Shares, but rather, represent a
right to receive Shares according to the terms and conditions set forth herein
and the terms of the Plan. Accordingly, the issuance of a Unit shall not entitle
the Participant to any of the rights or benefits generally accorded to
stockholders unless and until a Share is actually issued under Section 9(a)
hereof.

(c) Adjustments to Award.

(i) In the event that the Company engages in a transaction such that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the shares covered by
the Unit, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of this Unit (including, without limitation, the number and kind of Shares
subject to this Unit) shall be adjusted as set forth in Section 4(c) of the Plan
and in keeping with Section III.2 of the French Plan.

 

8



--------------------------------------------------------------------------------

(ii) Upon a Change in Control, the Committee may, in its sole discretion, adjust
the terms of this Unit (including, without limitation, the number and kind of
Shares subject to this Unit) by taking any of the actions permitted under this
Agreement and in accordance with Section 4(c) of the Plan.

(d) Responsibility for Taxes.

(i) Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units, including, but not
limited to, the grant, vesting or settlement of the Units, the issuance of
Shares upon settlement of the Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends [and/or any dividend
equivalents]; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant has become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

(ii) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(1) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or

(2) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or

(3) if authorized by the Committee, withholding in Shares to be issued upon
vesting/settlement of the Units.

(iii) To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Units, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Participant’s participation in the Plan.

 

9



--------------------------------------------------------------------------------

(iv) Finally, the Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

(e) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Participant’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.

(f) Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:

(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(ii) the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of units, or benefits in
lieu of units, even if units have been granted repeatedly in the past;

(iii) all decisions with respect to future Unit grants, if any, will be at the
sole discretion of the Company;

(iv) the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;

(v) the Participant is voluntarily participating in the Plan;

(vi) the Units and the Shares subject to the Units are not intended to replace
any pension rights or compensation;

(vii) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(viii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from the Participant’s termination of
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of any employment law in the country where the Participant
resides, even it otherwise applicable to the Participant’s employment benefits
from the Employer, and whether or not later found to be invalid), and in
consideration of the grant of the Units to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives his or her ability, if any, to bring
any such claim, and releases the

 

10



--------------------------------------------------------------------------------

Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and

(ix) the following provisions apply only to the Participants providing services
outside the United States, as determined by the Company:

(A) the Units and the Shares subject to the Units are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of the
Participant’s employment or service contract, if any;

(B) the Units and the Shares subject to the Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary; and

(C) the Unit grant and the Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Subsidiary.

(g) No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

(h) Data Privacy.

(i) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Unit grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

(ii) The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Units or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

 

11



--------------------------------------------------------------------------------

(iii) The Participant understands that Data will be transferred to E*Trade
Financial Services, or such other stock plan service provider as may be selected
by the Company in the future or other stock plan service provider that is
selected by the Participant to the extent permitted by the Company in its sole
discretion, in each case, that is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than France. The Participant understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
Participant authorizes the Company, E*Trade Financial Services and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.

(i) Reservation of Shares. The Company shall at all times during the term of the
Unit reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement.

(j) Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any securities or other laws, rules or regulations
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied.

(k) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(l) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(m) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

12



--------------------------------------------------------------------------------

(n) Governing Law; Arbitration. It is intended that Restricted Stock Units
granted under this French Plan shall qualify for the specific tax and social
security treatment applicable to Restricted Stock Units granted for no
consideration under Sections L. 225-197-1 to L. 225-197-6 of the French
Commercial Code, as amended, and in accordance with the relevant provisions set
forth by French tax and social security laws, and the terms of this French Plan
shall be interpreted accordingly. The internal law, and not the law of
conflicts, of the State of Minnesota will govern all questions concerning the
validity, construction and effect of this Agreement. Any controversy, dispute or
claim arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Minneapolis, Minnesota pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render his or her final award within sixty (60) days, subject to extension
by the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post-hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The arbitrator will state
the factual and legal basis for the award. The decision of the arbitrator in any
such proceeding will be final and binding and not subject to judicial review and
final judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any party hereto ancillary to arbitration,
including any action for provisional or conservatory measures or action to
enforce an arbitration award or any judgment entered by any court in respect of
any thereof may be brought in any federal or state court of competent
jurisdiction location within the State of Minnesota, and the parties hereto
hereby irrevocably submit to the non-exclusive jurisdiction of any federal or
state court located within the State of Minnesota over any such action. The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such action brought in such court or any defense of inconvenient forum
for the maintenance of such action. Each of the parties hereto agrees that a
judgment in any such action may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

(o) Notices. The Participant should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

MoneyGram International, Inc.

EVP, General Counsel & Secretary

2828 North Harwood Street, 15th Floor

Dallas, TX 75201

 

13



--------------------------------------------------------------------------------

(p) Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 9(p) hereof and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Participant’s consent, if such action would materially diminish any of the
Participant’s rights under this Agreement. The Company reserves the right to
impose other requirements on the Units and the Shares acquired upon vesting of
the Units, to the extent the Company determines it is necessary or advisable
under the laws of the country in which the Participant resides pertaining to the
issuance or sale of Shares or to facilitate the administration of the Plan.

(q) Entire Agreement. This Agreement and the Plan and the other agreements
referred to herein and therein and any schedules, exhibits and other documents
referred to herein and therein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(r) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

(s) Participant Undertaking. The Participant agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Participant or upon this Unit pursuant to the provisions
of this Agreement.

(t) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

(u) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

(v) Language Consent. By accepting the Units, the Participant confirms having
read and understood the documents relating to this grant (the U.S. Plan, the
French Plan and the Agreement), which were provided in the English language. The
Participant accepts the terms of those documents accordingly.

 

14



--------------------------------------------------------------------------------

En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan US, le sous-plan pour la France,
et le contrat) qui ont été communiqués en langue anglaise. Vous acceptez les
termes en connaissance de cause.

(w) No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and the Participant or any
other person.

(x) Section 409A Provisions. The payment of Shares under this Agreement is
intended to be exempt from the application of Section 409A of the Code, as
amended (“Section 409A”) by reason of the short-term deferral exemption set
forth in United States Treasury Regulation §1.409A-1(b)(4). Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
amount or benefit hereunder that constitutes “deferred compensation” to the
Participant under Section 409A and applicable guidance thereunder is otherwise
payable or distributable to the Participant under the Plan or this Agreement
solely by reason of the occurrence of a Change in Control or due to the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless the Committee determines in good faith that (i) the
circumstances giving rise to such Change in Control, Disability or separation
from service meet the definition of a change in ownership or control,
disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the
payment or distribution of such amount or benefit would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise (including, but not limited to, a payment made pursuant to an
involuntary separation arrangement that is exempt from Section 409A under the
“short-term deferral” exception). Any payment or distribution that constitutes
deferred compensation subject to Code Section 409A and that otherwise would be
made to a Participant who is a specified employee as defined in
Section 409A(a)(2)(B) of the Code on account of separation from service instead
shall be made on the earlier of the date that is six months and one day after
the date of the specified employee’s separation from service and the specified
employee’s death. Except in the event of death or Disability as defined in the
French Plan, should compliance with these provisions result in vesting of the
Unit prior to the second anniversary of the Grant Date, or such other minimum
period as required for the vesting period applicable to French-qualified
Restricted Stock Units under Section L. 225-197-1 of the French Commercial Code,
as amended, or relevant Section of the French Tax Code or the French Social
Security Code, as amended, and/or the lifting of the minimum mandatory holding
period applicable to French-qualified Restricted Stock Units prior to its
completion, the Units shall no longer benefit from the favorable tax and social
security regime.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
on the date set forth in the first paragraph.

 

MONEYGRAM INTERNATIONAL, INC. By:    

 

PARTICIPANT       Print Name:    

 

16



--------------------------------------------------------------------------------

SCHEDULE A

[Insert Schedule A Performance/Vesting Details]

 

17